DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-5 are currently pending in the application.  The rejections of record from the office action dated 10 December 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2017/0309364 A1) in view of Shibai et al. (WO 2018/173867 A1 using US 2020/0071560 A1 as an English language equivalent).
Regarding claims 1 and 3-5, Yamada discloses a transparent film comprising projections made of resin, formed at a pitch equal to or shorter than the wavelength of visible light and having metal fine particles in the gaps (i.e. recesses) between the projections creating a moth-eye structure (i.e. a film comprising a polymer layer, a projection and recess structure in which projections are provided at a pitch equal to or smaller than a wavelength of visible light and a transparent conductive particle disposed in a recess provided between the projections) (abstract, [0064]-[0070], Fig. 2, 3(d), 4, 6), wherein the metal particles may comprise gold or silver and have a particle size of 50 nm or smaller (i.e. overlapping wherein the transparent conductive particle has an average particle size of 2 to 50 nm) ([0071]-[0073]).  It is clear from Figures 2, 3(d), 4, and 6 that the conductive particles are disposed at a position in the recess deeper than the tips of the projections and the tips are exposed on an outermost surface of the film.

Shibai discloses an antifouling film comprising a composition comprising a cured product of a composition comprising a polyfunctional acrylate, a monofunctional amide monomer and a fluorine-based release agent, the film comprising a moth-eye structure having projections at a pitch shorter than a wavelength of visible light, wherein the fluorine-based release agent may comprise a perfluoropolyether group and the monofunctional amide may include N-acryloylmorpholine or N,N-dimethylacrylamide ([0018]-[0025]).
Yamada and Shibai are analogous art because they both teach about films having a moth-eye structure having projections having a pitch shorter than a wavelength of visible light.  It would have been obvious to use the cured product of the polymeric composition of Shibai comprising polyfunctional acrylate, a monofunctional amide monomer and a fluorine-based release agent, wherein the fluorine-based release agent may comprise a perfluoropolyether group and the monofunctional amide may include N-acryloylmorpholine or N,N-dimethylacrylamide as the composition used to make the projections of the film of modified Yamada in order to provide a film having good antifouling properties and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.

It is noted that modified Yamada having the cured product of the polymeric composition of Shibai has a contact angle with water of 130° or greater (i.e. overlapping having a contact angle with pure water of 150 degrees or more)(Shibai [0026]).  Additionally, it is noted that Shibai discloses specific embodiments 150 degrees or higher (Examples 1-7, 9-14, 17, 19-20, and 23; Tables 19-23).  Therefore, it is clear that modified Yamada teaches a contact angle with pure water of 150 degrees or more as required by instant claim 1.
Regarding claim 4, there is no specific disclosure of an aspect ratio as defined in the instant specification of height/ half width (instant specification [0024]).  It is noted that the projections of modified Yamada may have any shape ([0065]), which would be expected to include the width dimension of the projections.  Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use any width dimension for the projections including those providing an aspect ratio in the claimed range and thereby arrive at the claimed invention.
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2017/0309364 A1) and Shibai et al. (WO 2018/173867 A1 using US 2020/0071560 A1 as an English language equivalent), as applied to claim 1 above, in view of Snelling (US 5,270,142).
Regarding claim 2, modified Yamada discloses all of the claim limitations as set forth above.  Modified Yamada discloses that the metal particles may comprise gold or silver ([0071]).  Yamada does not teach that the particle includes an indium tin oxide particle. 
Snelling teaches that indium tin oxide particles are equivalent and interchangeable with gold or silver particles as conductive particles (C3/L30-45).
Yamada and Snelling are analogous art because they both teach about conductive metal particles.  It would have been obvious to interchange the gold or silver particles of modified Yamada with the indium tin oxide particles of Snelling because they are known equivalents and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.

Response to Arguments

Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Shibai teaches that the release agent preferably includes both a first fluorine-based release agent containing a perfluoropolyether group and a second fluorine-based release agent containing a perfluoroalkyl group.
In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
	Applicant argues that Shibai cannot provide a contact angle with pure water of 150 degrees or more.
As set forth above, it is noted that modified Yamada having the cured product of the polymeric composition of Shibai has a contact angle with water of 130° or greater (i.e. overlapping having a contact angle with pure water of 150 degrees or more)(Shibai [0026]).  Additionally, it is noted that Shibai discloses specific embodiments 150 degrees or higher (Examples 1-7, 9-14, 17, 19-20, and 23; Tables 19-23).  Therefore, it is clear that modified Yamada teaches a contact angle with pure water of 150 degrees or more as required by instant claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES C YAGER/Primary Examiner, Art Unit 1782